Citation Nr: 1242028	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the above claim.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  


FINDING OF FACT
 
The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service combat-related acoustic trauma.


CONCLUSION OF LAW
 
The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
In this decision, the Board grants service connection for bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).
 
Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).
 
Here, the Veteran asserts that he has bilateral hearing loss as a result of his military service, arguing that it is the result of acoustic trauma related to his exposure to a mine explosion and light weapons while an infantryman.  The Veteran contends that, although he had noise exposure after service through his employment, his current hearing loss is due to military service.  In particular, he states that he was not furnished hearing protection while in the military, but that he was furnished hearing protection as a field superintendent and used it daily.  

The Board notes that the Veteran has a Purple Heart, which is indicative of combat service.  The Veteran's claim of hazardous noise exposure due to a mine explosion and light weapons during such service is consistent with the hardships and circumstances of combat service.  As such, the Veteran's lay statements are sufficient to establish in-service noise exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, , 682 F.3d 988 (Fed. Cir. 2012).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran's STRs do not reference complaints or a diagnosis of hearing loss.  Both his induction and separation hearing examinations showed that his puretone thresholds were within normal limits.  Specifically, the results of the June 1969 hearing evaluation are as follows, with puretone thresholds recorded in decibels:  

HERTZ 500 1000 2000 3000 4000 RIGHT 5 0 0 NA 0 LEFT 5 5 0 NA 0 

The results of the April 1971 hearing evaluation are as follows, with puretone thresholds recorded in decibels:  

HERTZ 500 1000 2000 3000 4000 RIGHT 5 5 5 10 10 LEFT 20 5 5 15 5 

The earliest available post-service medical evidence pertaining to hearing loss is a January 2008 VA audiological consultation diagnosing bilateral sensorineural hearing loss.  Audiometric testing at an October 2008 VA examination confirmed a hearing loss disability for VA purposes.  In particular, the Veteran had puretone thresholds above 40 decibels in both ears.  See 38 C.F.R. § 3.385.  Since the current disability element of the claim was established by the evidence, the salient question becomes whether the Veteran's current bilateral hearing loss is related to his military service.

The October 2008 VA examination report addresses this question with review of the Veteran's claims file and medical records.  The Veteran reported post-service noise exposure in construction and as a field superintendent for approximately 30 years.  He denied recreational noise exposure.  The examiner noted that the induction and separation examinations revealed normal auditory thresholds.  The examiner also stated that hearing tests at separation showed functionally normal hearing, even after the high risk noise exposure in service including a mine explosion.  The examiner stated that the Veteran's mine explosion was noted but did not result in measurable hearing loss (greater than 25dB).  Therefore, the examiner concluded that the Veteran's current bilateral hearing loss was not caused or a result of acoustic trauma during military duty, but was the result of his occupational and recreational activities involving high risk noise.  

The October 2008 VA examiner's opinion is inadequate for several reasons.  First, the opinion was essentially based on a lack of evidence of hearing problem pathology in the Veteran's service treatment records, and the examiner did not acknowledge the threshold shift in the Veteran's hearing on his entrance and separation examinations.  The lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court), in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  Second, the Veteran stated in his July 2008 claim that he believes the mine explosion in service began a "gradual loss of hearing."  The VA examiner's opinion did not address the Veteran's competent and credible report of experiencing hearing symptoms during and continuing since service.  And finally, in a subsequent statement, the Veteran indicated that after service he was provided hearing protection as a field superintendent and used it daily and that as a field superintendent he worked mainly in an office setting.  The VA examiner was not aware of this statement at the time he rendered his opinion relating the Veteran's hearing loss to post-service occupational noise exposure.  The examiner also attributed the Veteran's hearing loss to post-service recreational activities involving high risk noise, but the Veteran had denied recreational noise exposure at the time of his examination.  Thus, the VA examiner's opinion is not persuasive and does not preclude a grant of service connection in this case.

Further, the Board finds that the Veteran is both competent and credible to report observing a decline in his hearing acuity during and since serving in combat in Vietnam.  See Reeves, supra.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that his bilateral hearing loss became manifest during his combat service.  Id.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss in and since service, and the current diagnosis of bilateral hearing loss for VA compensation purposes, the Board finds that service connection for bilateral hearing loss is warranted because the disability had its onset in service.  

 
ORDER
 
Service connection for bilateral hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


